DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 04/26/2021 has been entered.  Claims 6-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  Previous claim objections and rejections under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn, II et al. (U.S. 2017/0265879) in view of Imaizumi et al. (U.S. 2016/0081530), Fructus et al. (U.S. 2011/0184233), and Begg (U.S. 2018/0206712).
With respect to claim 6, Washburn et al. teaches an endoscope electrically coupled to an image display and configured for use with a tool, the endoscope comprising: 
an elongated shaft (1126) having a shaft assembly (1144) located at a proximal end of the elongated shaft and an image sensor and a lens (para [0193], see also para [0068]) facing distally at a distal end of the elongated shaft (FIG 24B); 

a working channel extending through the elongated shaft and having a proximal channel portion and a distal channel portion (FIG. 24B);
a first accelerometer (para [0148]) coupled to the elongated shaft such that rotation of the shaft assembly and the elongated shaft rotates the first accelerometer (para [0146]), 
wherein the first accelerometer is configured to provide signals to determine rotation of the image sensor relative to a longitudinal axis of the elongated shaft, wherein the signals permit rotation of an image on the image display (FIG. 8B).
However, Washburn et al. does not teach the location of the accelerometer.
With respect to claim 6, Imaizumi et al. teaches an endoscope teaches an endoscope wherein the sensor portion (222) is located within the angle operation portion (FIG. 10).
Applying this teaching to the endoscope of Washburn et al. would result in the first accelerometer of Washburn et al. being located in the shaft assembly 1144 of Washburn et al.
With respect to claim 6, Fructus et al. teaches an endoscope comprising:
a working channel (12) extending through an elongated shaft and having a proximal channel portion and a distal channel portion, the proximal channel portion having a central axis and a first cross section, the distal channel portion having a second reduced cross-section in a first position (FIG. 2), wherein in the first position, the distal channel portion is angled with respect to the central axis relative to the proximal channel portion (FIG. 2);
wherein the distal channel portion is expandable such that advancement of an elongated tool therein expands the distal channel portion about the central axis into a second position which permits advancement of elongated tool out of the distal channel portion (FIG. 4).
With respect to claim 6, Begg teaches an endoscopic device wherein a distal channel portion is expandable such that advancement of an elongated tool therein expands the distal channel portion about the central axis into a second position which permits advancement of a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope of Washburn et al. to place the sensor in the angle operation portion as taught by Imaizumi et al. in order to improve the operability at the time of changing the angle of the shaft of the endoscope (para [0089]).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscopic device of Washburn et al. to utilize the expandable channel as taught by Fructus et al. in order to provide an endoscope instrument in which the insertion tube does not present extra thickness and that is suitable for optimizing use of the space available in the access path in the patient through which the endoscope passes (para [0013] of Fructus).
Finally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscopic device of washburn et al. to utilize the flexing camera with the linear channel as taught by Begg in order to facilitate use of rigid surgical instruments that would otherwise be incapable of navigating the bend of the Fructus channel.
With respect to claim 9, Fructus et al. teaches a support sleeve (15) located about a portion of the distal channel portion, the support sleeve configured to flex outwardly with the distal channel portion and where the support sleeve urges the distal channel portion inward upon removal of the elongated tool (FIG. 2, 4).
With respect to claim 9, Begg teaches an endoscopic device wherein a distal channel portion comprises an elongated discontinuity (FIG. 2) that permits side portions of the distal channel portion to flex outwardly (FIG. 3b,c)
With respect to claim 11, Begg teaches a flexible hinge (para [0039]) located at an intermediate segment that is adjacent to the distal end  (FIG. 3b,c).
With respect to claim 11, Fructus et al. teaches insertion of the elongated tool causes the distal end of the elongated shaft to displace the support sleev radially away from the central axis (FIG. 4).
With respect to claim 12, Fructus et al. teaches a housing configured to carry the image sensor and at least one light emitting diode (7). 
With respect to claim 13, Begg teaches an upper guide surface (317) coupled to the housing, wherein advancement of the elongated shaft distally beyond the working channel causes the elongated tool to push against the upper guide surface to deflect the housing (FIG. 3B).
With respect to claim 14, Begg teaches a lower guide surface coupled to a sleeve of the working channel, where lower guide surface provides a sliding interface against which the elongated tool can advance through the distal segment without contacting the support sleeve (FIG. 3b,c).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over W Washburn, II et al. (U.S. 2017/0265879) in view of Imaizumi et al. (U.S. 2016/0081530), Fructus et al. (U.S. 2011/0184233), and Begg (U.S. 2018/0206712) as applied to claim 6 above and further in view of Lu et al. (U.S. 2019/0246873).
Lu et al. incorporates U.S. Provisional Application U.S. 62/630718 also to Lu et al. in its entirety at paragraph [0001], hereinafter Lu 718.
Washburn et al. in view of Imaizumi et al., Fructus et al., and Begg teaches an endoscopic device as set forth above.  However, Washburn et al. in view of Imaizumi et al., Fructus et al. and Begg does not teach a second accelerometer located in the handle.
With respect to claim 7, Lu 718 teaches a second accelerometer (403) located within the handle (FIG. 4) wherein the image sensor in the insertion profile has a 0 to 15 degree viewing angle relative to a central axis of the insertion profile (para [0036]).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn, II et al. (U.S. 2017/0265879) in view of Imaizumi et al. (U.S. 2016/0081530), Fructus et al. (U.S. 2011/0184233), and Begg (U.S. 2018/0206712) as applied to claim 6 above and further in view of Irion et al. (U.S. 8,187,171).
Washburn et al. in view of Imaizumi et al., Frutus et al. and Begg teaches an endoscope as set forth above.  However, Washburn et al. in view of Imaizumi et al., Fructus et al. and Begg does not teach a flex circuit.
With respect to claim 8, Irion et al. teaches an endoscope comprising a flex circuit (40) having a plurality of electrical conductors (40a-d) which are configured to transmit power and image signals to and from the image sensor, the flex circuit including outer dielectric layers (polyimide, 8:49-52, see also FIG. 1a) that are configured to shield the plurality of electrical conductors from electrical interference.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the flex circuit of Irion et al. with the endoscope of Washburn et al. in view of Imaizumi et al. in order to provide an inexpensively produced circuit board (6:23-24 of Irion et al.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn, II et al. (U.S. 2017/0265879) in view of Imaizumi et al. (U.S. 2016/0081530), Fructus et al. (U.S. 2011/0184233) and Begg (U.S. 2018/0206712) as applied to claim 9 above, and further in view of Thommen et al. (U.S. 2018/0214016).
Washburn et al. in view of Imaizumi et al., Fructus et al. and Begg teaches an endoscope device as set forth above.  However, Washburn et al. in view of Imaizumi et al., Fructus et al. and Begg does not teach the support sleeve having an elongated discontinuity.
With respect to claim 10, Thommen et al. teaches a support sleeve which comprises an elongated discontinuity extending along a length of the support sleeve (FIG. 23A, para [0108]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the support sleeve with elongate discontinuities as taught by Thommen et al. since Fructus et al. teaches the deformable wall can be made in any suitable manner (para [0041] of Fructus et al.) and the disclosure of Thommen et al. is a known alternative of deformation (para [0185] of Thommen et al.). 

Claims 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fructus et al. (U.S. 2011/0184233) in view of Begg (U.S. 2018/0206712).
With respect to claim 15, Fructus et al. teaches an endoscope comprising: 
an elongated shaft (5) extending about a central axis to a distal end carrying an image sensor (10) at a distal end of the elongated shaft; 
an distal segment (15) adjacent to the distal end of the elongated shaft (FIG. 1 vs FIG. 4); and
a working channel (11) within the elongated shaft having a proximal channel portion and a distal channel portion angled with respect to the central axis relative to the proximal channel portion, wherein the distal channel portion extends through the distal segment of the elongated shaft wherein the distal channel portion comprises a first cross-sectional area that is smaller than a cross-sectional area of the working channel (FIG. 2); and
wherein passage of the elongated tool shaft through the distal channel portion causes the side portions of the elongated shaft to flex outwardly to increase the first cross-sectional 
a support sleeve (15) located about a portion of the distal channel portion, the support sleeve configured to flex outwardly with the distal channel portion and where the support sleeve urges the distal channel portion inward upon removal of the elongated tool (FIG. 2, 4).
However, Fructus et al. does not teach an elongated discontinuity.
With respect to claim 15, Begg teaches an endoscopic device wherein a distal channel portion comprises an elongated discontinuity (FIG. 2);
wherein passage of the elongated tool shaft through the distal channel portion permits a portion of the elongated shaft to advance out of the distal channel portion in alignment with the central axis of the working channel (FIG. 3A-C).
The combination of Fructus et al. in view of Begg would result in the elongated discontinuity permitting side portions of the elongated shaft at the distal segment to flex outwardly when an elongated tool shaft is advanced through the working channel.
Therfore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscopic device of Fructus et al. to utilize the flexing camera with the linear channel as taught by Begg in order to facilitate use of rigid surgical instruments that would otherwise be incapable of navigating the bend of the Fructus channel.
With respect to claim 17, Begg teaches a flexible hinge (para [0039] located at an intermediate segment that is adjacent to the distal segment (FIG. 3b,c).
With respect to claim 17, Fructus et al. teaches insertion of the elongated tool shaft causes the distal end of the elongated shaft to displace radially away from the central axis (FIG. 4).
With respect to claim 18, Fructus et al. teaches a housing configured to carry the image sensor and at least one light emitting diode (7). 
With respect to claim 19, Fructus et al. teaches an upper guide surface (19) coupled to the housing, wherein advancement of the elongated tool shaft distally beyond the working channel causes the elongated tool shaft to push against the upper guide surface  (FIG. 4) to deflect the housing (intended use).
With respect to claim 20, Begg teaches a lower guide surface coupled to a sleeve of the working channel, where lower guide surface provides a sliding interface against which the elongated tool shaft can advance through the distal segment without contacting the support sleeve (FIG. 3b).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fructus et al. (U.S. 2011/0184233) in view of  Begg (U.S. 2018/0206712) as applied to claim 15 above, and further in view of Thommen et al. (U.S. 2018/0214016).
Fructus et al. in view of Begg teaches an endoscope device as set forth above.  However, Fructus et al. in view of Begg does not teach the support sleeve having an elongated discontinuity.
With respect to claim 16, Thommen et al. teaches a support sleeve which comprises an elongated discontinuity extending along a length of the support sleeve (FIG. 23A, para [0108]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the support sleeve with elongate discontinuities as taught by Thommen et al. since Fructus et al. teaches the deformable wall can be made in any suitable manner (para [0041] of Fructus et al.) and the disclosure of Thommen et al. is a known alternative of deformation (para [0185] of Thommen et al.). 

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant states the amendments to claims 6 and 15 are supported by paragraphs [0068] and [0069] as well as FIGS. 7A and B.  After a review, it does not appear that paragraphs [0068]-[0069] discuss the distal channel portion 170’ being angled with respect to the central axis of the proximal channel portion.  Paragraph [0069] states, “[f]or example, the sleeve wall 315 can have a curvature representing the same diameter as a proximal portion of sleeve 174 and extend over a radial angle ranging from 30º to 90º,” however this is referring to the arc length of the sleeve wall, not an inclination angle of the distal channel portion 170’.  Turning to the FIGS. 7A and B, distal channel portion 170’ is depicted as having an axis parallel to the central axis 165.  Therefore, for the purposes of examination, the newly added limitation of “the distal channel portion is angled with respect to the central axis relative to the proximal channel portion,” is interpreted as having a 0º or 180º angle with respect to the central axis.
In response to Applicant’s argument that none of the cited references teach the feature of the distal channel portion is angled with respect to the central axis relative to the proximal channel portion, Examiner respectfully disagrees.  In light of Examiner’s interpretation of the amended claim language, Fructus teaches the new limitations as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795